Citation Nr: 1714546	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-33 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a lumbar spine disorder. 

3.  Entitlement to service connection for the residuals of a brain tumor.

4.  Entitlement to service connection for the residuals of a cholecystectomy.

5.  Entitlement to service connection for the residuals of pancreatitis.

6.  Entitlement to service connection for the residuals of colon cancer, to include as secondary to a brain tumor.

7.  Entitlement to service connection for right fourth cranial nerve paresis, to include as secondary to a brain tumor.

8.  Entitlement to service connection for a bilateral eye disorder.

9.  Entitlement to service connection for a disability manifested by vertigo and syncope, to include as secondary to a brain tumor.

10.  Entitlement to service connection for seizures, to include as secondary to a brain tumor.

11.  Entitlement to service connection for the residuals of a broken orbital bone over the left eye, to include as secondary to seizures.

12.  Entitlement to service connection for the residuals of a concussion.

13.  Entitlement to an initial compensable rating for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Lisa J. McNair Palmer, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from January 2009, October 2010, and September 2012 rating decisions of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA). In August 2013, the Veteran was afforded a videoconference hearing before a Veterans Law Judge. A hearing transcript is in the record. 

In June 2014, the Board remanded the appeal for additional action. In December 2016, the Veteran was informed that the Veterans Law Judge who had conducted his August 2013 Board hearing was no longer employed at the Board and he had a right to an additional hearing before a different Veterans Law Judge. In January 2017, he indicated that he did not want an additional Board hearing.


FINDINGS OF FACT

1.  A psychiatric disorder was not shown in service.  The currently-diagnosed major depressive disorder is not causally or etiologically related to service, to include any injury or event therein.

2.  The Veteran reported low back pain at the time of discharge; the symptoms were not shown to be chronic. A current low back disorder, diagnosed as disc degeneration, is not causally or etiologically related to service, to include any injury or event therein.

3.  A brain tumor was not shown in service.  Symptoms of the currently-diagnosed trigeminal schwannoma brain tumor were not continuous since service and the brain tumor is not causally or etiologically related to service, to include any injury or event therein.

4.  A gallbladder disorder was not shown in service.  The post-service cholecystectomy is not causally or etiologically related to service, to include any injury or event therein.

5.  A pancreatic disorder was not shown in service.  The currently-diagnosed pancreatitis is not causally or etiologically related to service, to include any injury or event therein.

6.  A gastrointestinal disorder was not shown in service.  The currently-diagnosed colon polyps are not causally or etiologically related to service, to include any injury or event therein, nor is it secondary to a service-connected disability. Colon cancer has not been shown.

7.  A cranial nerve disorder was not shown in service.  Right fourth cranial nerve paresis is not causally or etiologically related to service, to include any injury or event therein, nor is it secondary to a service-connected disability.

8.  An eye disorder for VA compensation purposes was not shown in service.  The currently-diagnosed strabismus, cataracts, vertical heterophoria, astigmatism, myopia, presbyopia, and diplopia, are not causally or etiologically related to service, to include any injury or event therein.

9.  Vertigo and syncope were not shown in service.  Vertigo and syncope are not causally or etiologically related to service, to include any injury or event therein, nor are they secondary to a service-connected disability.

10.  Seizures were not shown in service.  A seizure disorder is not causally or etiologically related to service, to include any injury or event therein, nor is it secondary to a service-connected disability.

11.  A broken orbital bone over the left eye was not shown in service. A broken orbital bone is not causally or etiologically related to service, to include any injury or event therein, nor is it secondary to a service-connected disability.

12. Concussions were not shown in service.  Residuals of concussions are not causally or etiologically related to service.

13.  Throughout the entire appeal period, bilateral hearing loss manifested by Level 1 in the right ear and Level 1 in the left ear. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.326(a) (2016).

2.  A lumbar spine disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.326(a) (2016).

3.  The residuals of a brain tumor were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1111, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.326(a) (2016).
 
4.  The residuals of a cholecystectomy were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

5.  The residuals of pancreatitis were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

6.  Colon polyps were not incurred in or aggravated by service, nor are they proximately due to, aggravated by, or the result of a service-connected disability; colon cancer has not been shown.  38 U.S.C.A. §§ 1110, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015). 

7.  Right fourth cranial nerve paresis was not incurred in or aggravated by service, nor is it proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015). 

8.  A bilateral eye disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

9.  A disability manifested by vertigo and syncope were not incurred in or aggravated by service, nor are they proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015). 

10.  Seizures were not incurred in or aggravated by service, nor are they proximately due to, aggravated by, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015). 

11.  The residuals of concussions were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

12.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis and brain tumors are both a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 

For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as chronic diseases, arthritis and brain tumors will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

Acquired Psychiatric Disorder

In addition to the laws and regulations outlined above, a veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304. 

The presumption of soundness attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The provisions of 38 C.F.R. § 3.304(b) clarify that the term "noted" denotes "[o]nly such conditions as are recorded in the examination reports" and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Cotant v. Principi, 17 Vet. App. 116 (2003). 

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been found sound upon entry. The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable (obvious or manifest) evidence that the veteran's disability was both preexisting and not aggravated (i.e., increased in severity beyond its natural progression) by service. If this burden is met, then the veteran is not entitled to service connection benefits. However, if the Government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The Veteran's June 1978 entrance examination showed a normal psychiatric evaluation.  Therefore, the presumption of soundness attaches. While he has subsequently indicated that he had a difficult childhood, depression, and suicidal thoughts as a teenager, there is no clear and unmistakable evidence that a psychiatric disorder preexisted service. The claim is therefore one for service connection.

The record reflects that the Veteran has been diagnosed with major depressive disorder. Therefore, a current disorder is shown.  Service treatment records are silent for complaints of, treatment for, or a diagnosis related to any psychiatric disorder.  The April 1982 separation examination reflected a normal psychiatric assessment.  Further, he self-reported that he did not have "nervous trouble of any sort" on his Report of Medical History completed at that time.  Therefore, a psychiatric disorder was not noted in the service treatment records.  

In 2008, the Veteran claimed service connection for depression with an onset date of 1982, the year he was discharged.  At that time, he indicated that he had been treated for depression at VA from 1986-1988, from 1990-1993, and on-going.  Subsequently, he asserted that he first sought treatment in 1983, dating the onset to a year after discharge.  At the August 2013 Board hearing and to a January 2016 VA examiner, he stated that he was subjected to in-service abuse by a drill sergeant and experienced depressive symptoms at that time (suggesting an onset date early in his service), and that he had a near-death experience during a parachute jump.

These inconsistencies regarding the onset date weigh against the Veteran's credibility as to the assertion of an in-service onset.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

As the second element (in-service incurrence) is not demonstrated with respect to the psychiatric issue, the appeal on this issue is denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

The Board notes that the Veteran underwent a VA examination in January 2016.  The examiner diagnosed a major depressive disorder.  On one hand, the examiner found that the disorder was incurred in service; on the other hand, the examiner opined that it was aggravated by service.  The examiner reflected that the Veteran had suffered from depression since childhood and incurred various traumas in service, including an abusive drill sergeant, a near-death experience parachute jumping, and exposure to extreme levels of microwave transmission.  The examiner concluded that the disorder clearly and unmistakably existed prior to service and was aggravated by service.  

However, the Board places little probative value on this opinion.  As noted above, the Veteran was found to be sound when he entered service and there is no contemporaneous contradictory medical evidence in the record supporting otherwise.  Therefore, the examiner's opinion that a psychiatric disorder clearly and unmistakably existed prior to service is without foundation.  As the evidence supports a finding that the Veteran was sound upon entry, the opinion that a psychiatric disorder was aggravated by service is of no probative value on the issue of direct service-connection.  For this reason, the examiner's opinion cannot support a grant of the benefit sought on appeal.  Therefore, the appeal is denied.

Lumbar Spine Disorder

An April 2007 X-ray study indicated that the Veteran had lumbar spine disc degeneration.  Therefore, a current low back disorder is shown.  However, the evidence does not reflect an in-service incurrence or injury despite his assertions to the contrary.  This finding is supported by the fact that he sought treatment for a myriad of other medical complaints, including other orthopedic disorders (ankle, knee, foot), but never mentioned the low back.  Therefore, a low back disorder was not noted in the service treatment records.  

It is noted that the Veteran self-reported that he had recurrent back pain on the Report of Medical History at the time of service separation; however, the Board has weighed this notation against the multiple entries in the service treatment records where he specifically denied back pain.  Moreover, at the time of separation, the clinical evaluation of his spine was normal.  Therefore, a chronic low back disorder was not shown in service.

Of note, in a May 1992 private treatment record, the Veteran complained of low back pain but that an X-ray study was negative for any disorder. Therefore, a lumbar spine disorder was not shown for many years after service separation.

Therefore, based on a single self-reported notation as to back pain, in the absence of complaints of, treatment for, or a diagnosis of a low back disorder, balanced against multiple in-service entries denying back pain, as well as evidence of no in-service report of an in-service back incurrence or injury or any symptoms reasonable attributed thereto, the appeal on this issue is denied.  

Brain Tumor

The Veteran was diagnosed with a brain tumor in 2005, characterized as a cavernous sinus trigeminal schwannoma tumor behind the right eye.  In a December 2015 examination, the on-going symptoms included tingling and numbness on the right side of the face.  Therefore, a brain tumor is shown.  

Nonetheless, the evidence does not reflect an in-service incurrence or injury despite the Veteran's assertions to the contrary.  Specifically, service treatment records do not reflect complaints of, treatment for, or a diagnosis of a brain tumor or any symptoms reasonably attributed thereto.  On a Report of Medical History at separation, he self-reported that he did not have frequent or severe headaches, dizziness or fainting spells, eye trouble, head injury, a tumor, growth, cyst, or cancer, neuritis, paralysis, epilepsy or fits, or periods of unconsciousness. Further, the separation examination reveals a normal clinical evaluation of the head, face, neck, and scalp, the eyes, the pupils, and the neurologic system.  Therefore, a brain tumor was not noted in the service treatment records.  

As the Veteran's brain tumor is a chronic disability under 38 C.F.R. § 3.309(a), the Board will consider whether continuity of symptomatology has been shown.  In this case, the post-service medical evidence does not reflect complaints or treatment related to a brain tumor for more than 2 decades after service separation.  Specifically, in a December 2015 VA examination, the examiner reported that the Veteran was diagnosed with a brain tumor behind the right eye in 2005.  The examiner related that a private hospital discharge note indicated a schwannoma right trigeminal nerve tumor with numbness beginning two years prior to admission.  This would date the onset of symptoms to 2003, more than two decades after discharge. This is consistent with the Veteran's initial claim which dated the onset of the brain tumor to 2005.

To the extent that the Veteran has argued continuity of symptomatology, his current recollections and statements made in connection with a claim for VA compensation benefits are of lesser probative value than his previous more contemporaneous in-service history and findings at service separation (reflecting no symptoms associated with a brain tumor), his previous statements made for treatment purposes (dating the onset of treatment to 2005), and his own previous histories of onset of symptoms (dating the onset of symptoms to 2003).  For these reasons, the weight of the lay and medical evidence is against a finding of continuity of symptomatology between his current claim and service.  

In addition, as shown above, the diagnosis of a brain tumor was not rendered for more than 20 years after the Veteran's discharge from service.  Therefore, a brain tumor was not shown within the first year of discharge and the presumptions under 38 U.S.C.A. §§ 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 3.309 do not apply.  As such, the appeal is denied on a presumptive basis.

The Veteran has contended that his brain tumor was caused by in-service exposure to radio and microwave radiation as a result of his in-service military occupational specialty of radio operator. The provisions of 38 C.F.R. § 3.311 refer to "ionizing" radiation, and the Veterans' Claims Court has taken judicial notice that radar equipment emits microwave-type non-ionizing radiation which is not subject to review under the ionizing radiation statute and regulations. Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997). The Veteran has not otherwise reported in-service exposure to "ionizing" radiation and, therefore, consideration under the presumptions in 38 C.F.R. § 3.311 are not warranted.  

Further, the Veteran is not a medical professional and, therefore, is not competent to provide a nexus opinion.  Moreover, in a December 2015 VA examination, the examiner concluded that it was less likely than not that a brain tumor was caused by an in-service injury, event, or illness.  As a rationale, the examiner remarked that there was no basis to state that there was a 50 percent probability that the brain tumor was caused by exposure to non-ionizing radiation and the records were insufficient to show that the disorder existed in service.  The examiner noted that a statistical analysis of the prevalence of this disorder in a cohort group of similarly exposed individuals would be needed to establish a causative relationship.  Therefore, this evidence does not support a grant of the benefit based on non-ionizing radiation.  For all of the above reasons, the appeal as to this issue is denied.

Cholecystectomy Residuals, Pancreatitis

As these issues are denied on the same basis, they will be discussed together.  The record reflects that the Veteran has had a cholecystectomy and has been treated for pancreatitis. All of the disorders were diagnosed in 2007 and 2009. Therefore, current disorders are shown.

Service treatment records reveal that the Veteran was not treated for any gallbladder or pancreas in service. He was treated twice for abdominal complaints.  In November 1978, he was diagnosed with a "probable viral syndrome."  In December 1980, it was noted that he had eaten a two week old salami sandwich prior to his digestive distress. On the April 1982 Report of Medical History, he indicated that he had frequent indigestion. His physical examination for service separation found a clinically normal evaluation of his abdomen and viscera, although the examiner indicated that he had a history of chronic heartburn.  Therefore, chronic gallbladder or pancreatic disorders were not shown in service.

At his August 2013 Board hearing, the Veteran contended that his gallbladder and pancreatic disorders were caused by his in-service diet.  Except for his unsubstantiated claim, the evidence does not show that his in-service diet resulted in gallstones or pancreatitis more than 2 decades later.  As a lay person, he is not competent to provide a nexus opinion.  Therefore, this evidence does not support an in-service incurrence.

Next, in a December 2015 VA examination, the examiner described a past medical history of pancreatitis and cholecystectomy due to cholecystitis and cholelithiasis diagnosed in 2007.  The examiner also noted a reported history of chronic pancreatitis/abdominal pain and continuous alcohol abuse with no plans to quit in August 2010.  After a physical assessment, the examiner concluded that the conditions were less likely than not incurred in or caused by service.  The rationale was that the record did not show gallstone disease and/or pancreatitis in service or within one year of service.  This evidence does not support an in-service incurrence and, in fact, dates the onset of the disorders to 2007 at the earliest, 25 years after discharge.  In sum, as the second element (in-service incurrence) is not demonstrated with respect to the gallbladder and pancreatic issues, the appeal is denied on these issues.  

Colon Cancer

As to the issue of colon cancer, the record does not reflect a current diagnosis.  While the Veteran underwent a colectomy to remove adenomatous polyps (for definitional purposes are considered precancerous growths) in 2007 and has a family history of colon cancer, the evidence does not show that he was ever diagnosed with or treated for colon cancer.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current diagnosis of colon cancer, the appeal is denied as to this issue.


Right Fourth Cranial Nerve Paresis, Bilateral Eye Disorder

The VA treatment records reflect that the Veteran has been diagnosed with retinal vascular anomaly of the left eye, strabismus, cataracts, status/post radial keratotomy, vertical heterophoria, astigmatism, myopia, presbyopia, diplopia, right superior oblique hemiparesis, and status/post right superior oblique resection. 

The June 1978 Report of Medical History indicated that the Veteran had worn glasses for six years and his physical examination for service entrance indicated that he had decreased vision of 200/20 bilaterally but that it was corrected to 20/20 in both eyes. His physical examination for service entrance stated that his eyes, ophthalmoscopic tests, pupils, and ocular motility were all normal. 

Service treatment records reflect routine eye examinations and replacement corrective lenses and for treatment of a right eye sty in May 1981. The April 1982 separation examination showed a normal clinical evaluation of his head, eyes, ophathalmoscopic tests, pupils, ocular motility, and neurologic tests. On the Report of Medical History, he indicated that he did not have frequent or severe headaches; dizziness or fainting spells; eye trouble; head injury; a tumor, growth, cyst, or cancer; neuritis; paralysis; epilepsy or fits; or periods of unconsciousness. Therefore, none of the current eye disorders were noted in the service treatment records.

To the extent that the Veteran claims a vision defect such as astigmatism, myopia, presbyopia, and diplopia, these are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303 (c).  To the extent that he claims his vision-related disorders, including right fourth cranial nerve paresis, were caused by his brain tumor, he is not service connected for a brain tumor.  Therefore, consideration of secondary service connection is not necessary.

As to the remaining vision-related claims (including the right fourth cranial nerve paresis), the evidence does not reflect an in-service incurrence or injury.  This finding is supported by the fact that he sought treatment for a myriad of other medical complaints and underwent routine eye examinations, but never mentioned symptoms associated with strabismus, cataracts, or misalignment of the eyes impacting vision.  Therefore, lay statements as to an in-service vision or an eye disorder are assigned less probative value.  

As the second element (in-service incurrence) is not demonstrated with respect to the remaining eye/vision claims, the appeal for service connection on these issues is denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  

Vertigo and Syncope, Seizure Disorder, 
Residuals of a Broken Orbital Bone over the Left Eye, Residuals of Concussions

As these claims are addressed on the same basis, they will be discussed together.  In September 2008 correspondence, the Veteran indicated that he had recently been treated for "blackouts or seizures" possibly due to his over-all medical condition.  He related that he was treated in March 2008 for a fall that resulted in a concussion and a broken orbital bone over the left eye.  Later that same month, he reported that he was treated for a fall with a second concussion and had had several more episodes which did not require medical treatment but resulted in continual vertigo.

Of note, there were no complaints of, treatment for, or diagnoses related to vertigo, syncope, seizures, broken bones, or concussions in service.  The April 1982 service separation examination shows a normal clinical evaluation for the head and face and the neurologic system.  Therefore, the service treatment records do not show the disorders claimed.  

Further, the post-service evidence does not show the disorders claimed for many years after service.  As reported by the Veteran, private medical evidence reflects that he fell in early March 2008.  X-rays showed nondisplaced fractures of the right ninth and tenth rib.  Later that same month, he fell off a porch and hit his head on a concrete step.  He had a laceration to his forehead/brow.  There was no indication of a fractured orbital bone or a concussion in the medical records.  In June 2008, he fell from the curb and hit the back of his head but there was no record of treatment.  

To the extent that the medical evidence reflects complaints of dizziness in 2001, it is related to hypertension and blood pressure control, as well as anxiety and depression.  In 2005, his complaints of dizziness were related to a blood draw for testing.  A March 2010 Comprehensive Examination in order to establish VA care at an outpatient clinic, he reported his past medical history but it did not include any of the disorders claimed.  To the extent that he claims his vertigo, syncope, and seizures were caused by his brain tumor, he is not service connected for a brain tumor.  Therefore, consideration of secondary service connection is not necessary.

In sum, the evidence does not reflect an in-service incurrence or injury.  While he sought treatment for a myriad of other medical complaints in service, he did not report symptoms associated with vertigo, syncope, seizures, broken bones, or concussions.  In fact, he has asserted that the symptoms started in 2008, more than 40 years after discharge. 

As the second element (in-service incurrence) is not demonstrated, the appeals for service connection are denied.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  
 
To the extent that the Veteran claims that his falls are possibly related to his over-all medical condition, he is competent to report symptoms as they come to him through his senses but he is not competent to provide evidence on questions of etiology or diagnosis.  Therefore, his equivocal statements that his falls may be related to his medical condition and that the medical conditions causing his falls are related to service does not establish a causal relationship to service.  Therefore, the appeals as to these issues are denied.


Increased Rating for Bilateral Hearing Loss

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Hearing loss is rated under 38 C.F.R. §§ 4.85, 4.86, DC 6100. Under DC 6100, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992). The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. 

The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment. 38 C.F.R. § 4.86. When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral. Thereafter, that numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b).

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In September 2010, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
25
35
25
30
LEFT
20
30
30
30

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 98 percent in the left ear. Based on the foregoing results, the examiner concluded that the Veteran had mild bilateral sensorineural hearing loss. The examiner stated that the Veteran had difficulty hearing conversations taking place at normal volume or if the speaker was more than three feet from him.  This resulted in a Level I hearing loss in the right ear and a Level I hearing loss in the left ear.

In October 2012, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
30
25
20
LEFT
25
25
15
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear. Based on the foregoing results, the examiner concluded that the Veteran had normal hearing.  This resulted in a Level I hearing loss in the right ear and a Level I hearing loss in the left ear.

In January 2016, the Veteran was afforded a VA audiological examination. During this examination, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
40
50
60
65
LEFT
40
55
60
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear. Based on the foregoing results, the examiner concluded that the Veteran had bilateral sensorineural hearing loss. The examiner reported that the Veteran had functional loss resulting in difficulty understanding speech, especially in noisy environments, and that he must use hearing aids to communicate effectively.  This resulted in a Level I hearing loss in the right ear and a Level I hearing loss in the left ear.

In addition to the hearing tests discussed above, the record reflects that the Veteran underwent private audiological testing in October 2012. The private October 2012 audiological examination included speech discrimination results but did not specify whether the Maryland CNC test was used. As the October 2012 VA examination was conducted just days before the private examination, there is no indication that the Veteran's hearing would have decreased significantly between the two examinations. Therefore, greater weight will be placed on the VA examination results and remand is not necessary for clarification of whether the Maryland CNC test was used, pursuant to Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).

In light of all the evidence of record, the Board concludes that the Veteran's bilateral hearing loss disability does not warrant a compensable rating throughout the entire period on appeal. Applying the combination of Level I and Level I hearing loss to Table VII corresponds to a noncompensable disability rating based on all three VA examinations.  Further, the results of the VA audiological examinations do not show that his hearing loss in either ear met the definition of an exceptional pattern of hearing loss and, thus, consideration of whether a compensable rating may be warranted when evaluating the ears separately pursuant to 38 C.F.R. § 4.86 is not required for any of these examinations.  Therefore, the appeal is denied.

Finally, with respect to all the claims, VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including February, May, September, and November 2008, March 2010, and August 2012 notices which informed him of the evidence generally needed to support his claims, what actions he needed to undertake, and how VA would assist him in developing his claims. These notices were issued to him prior to the relevant rating decisions.  Further, all identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, VA's duties to notify and to assist have been met.


ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for a lumbar spine disorder is denied. 

Service connection for the residuals of a brain tumor is denied.

Service connection for the residuals of a cholecystectomy is denied.

Service connection for the residuals of pancreatitis is denied.

Service connection for the residuals of colon cancer, to include as secondary to a brain tumor, is denied.

Service connection for right fourth cranial nerve paresis, to include as secondary to a brain tumor, is denied.

Service for a bilateral eye disorder is denied.

Service connection for a disability manifested by vertigo and syncope, to include as secondary to a brain tumor, is denied.

Service connection for seizures, to include as secondary to a brain tumor is denied.

Service connection for the residuals of a broken orbital bone over the left eye, to include as secondary to seizures, is denied.

Service connection for the residuals of a concussion is denied.

An initial compensable rating for bilateral hearing loss is denied.   



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


